Russell, C. J.
1. “A charge, torn to pieces and scattered in disjointed fragments, may seem objectionable, although when put together and considered as a whole it may be perfectly sound. The full charge being in the record, what it lacks when divided is supplied when the parts are all united. United they stand, divided they fall.” Brown v. Matthews, 79 Ga. 1 (4 S. E. 13). The charge under review submits fairly to the jury the rule as to reasonable doubt, and correctly instructs them as to the scope and effect of the defendant’s statement. When one comprehensive statement of the law of reasonable doubt has been made in the charge of the court, it is not error to omit to reiterate the rule in connection with each of the several contentions suggested by the evidence. Carr v. State, 84 Ga. 250 (4), 255 (10 S. E. 626); Bowen v. State, 16 Ga. App. 179 (3), 183 (84 S. E. 793).
2. The evidence authorized the verdict, and there was no abuse of discretion on the part of the trial judge in refusing a new trial.

Judgment affirmed.

Accusation of sale of liquor; from city court of Carrollton— Judge Beall. October 2, 1915.
S. O. Boykin, for plaintiff in. error.
C. E. Boop, solicitor, contra.